Title: [Diary entry: 5 May 1788]
From: Washington, George
To: 

Monday 5th. Thermometer at 62 in the Morning—75 at Noon And 73 at Night. Wind at So. Wt. in the Morning but at No. Wt. afterwards & fresh, but not cold. Flying clouds, but upon the whole clear. Visited all the Plantations. In the Neck—except the plow that was laying off, the rest were cross plowing the rough parts of No. 9 for Buck Wheat 5 in number—2 teams in the Waggon, drawing Rails to inclose it. A harrow also preparing for Buck Wheat in this field. At Muddy hole, 1 harrow preparing for & putting in Buck Wheat—Overseer planting of Pumpkin Seed and the rest of the hands (except the two plow people at Frenchs) working in the New ground. At Dogue Run—The harrow finished crossing the Seeds that were sown in No. 1 on Saturday. 1 plow laying off in No. 5 for Corn and 3 listing after it. Finished planting Pumpkins around the above field in the laps of the fence &ca. and then went to making holes for Planting Corn. At Frenchs—Two plows laying off, & two listing. The Overseer and the rest of the hands (except the Carter) planting Water Mellen Seeds. Cart drawing Logs & other trash from the Meadw. to the gullies in No. 5. At the Ferry—The Plows were at Work as yesterday. The other hands were planting Corn. No fish being caught to day I ordered the Hogsheads, and everything else to be secured, and the People to repair to their respective places, and businesses. 